Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
  
Response to Amendments

The following is a final office action in response to applicant’s amendment filed on 09/01/2021 for response of the office action mailed on 06/01/2021. The claims 1, 5, 9,11 and 12-19 have been amended.  The claims 4, 6, 7, 8 and 20 have been cancelled. No new claim has been added. Therefore, claims 1-3, 5 and 9-19 are pending and addressed below.
Response to Arguments
The applicants’ arguments, filed on 09/01/2021, with respect to “Computer network and method for running a computer network” have been considered but are moot. The herein cited features(s) have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot. Previously used reference of Khanna et al. (US 9001667, henceforth “Khanna”) is replaced with a new reference of Nayil (WO 2018100437, henceforth “Nayil”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 20120092441, henceforth “Kong”) in view of Gospodarek et al. (US 20120131157, henceforth “Gospodarek”) and further in view of Nayil (WO 2018100437, henceforth “Nayil”).
 Examiner’s note: in what follows, references are drawn to Kong unless otherwise mentioned.
Regarding Claim 1, Kong (referring to Fig. 3 of Kong, illustrated below with annotations by the examiner in colored symbols/words, “the illustration” hereinafter) teaches:

    PNG
    media_image1.png
    538
    772
    media_image1.png
    Greyscale

a computer network (The illustration: showing a network implementation, illustrating one potential operation associated with system 10 and Fig. 1 for said system 10, see [0011] and [0055]) comprising: 
a plurality of devices including a first device, each of the plurality of devices including a network port and configured to run a physical network discovery  protocol, each of the plurality of devices being interconnected with the computer network via a plurality of network links each connecting two respective network ports of the plurality of devices (The illustration: the blue‐boxes shows devices, the orange‐arrows show network ports, the grey‐arrows show network links. The wireless network link connects two wireless network ports between handset 28 and home router 48. The link layer discovery protocol (LLDP) is used by the handset 28 and the console element 20 to discover, authenticate, and authorize each other. The network ports of the handset 28 and the console element 20 can be configured to run the link layer discovery protocol, see [0073]. The LLPD is a physical network discovery  protocol.); and 
a media node including a media network port interconnected via one of the  plurality of network links to one of the plurality of devices,  (the illustration: The red‐box console element 20 comprises  a media module 46. The green‐arrows show media network port. The grey‐arrow shows network link, connecting the console element 20 and home router 48. The LLDP is a vendor-neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors on a IEEE 802 local area network. More specifically, the protocol is referred to as the Station and Media Access Control Connectivity Discovery (specified in standards document IEEE 802.1AB), see [0069]. The missing/crossed out limitations will be discussed in view of Gospodarek.); 
wherein the first device is configured to perform a network discovery according to the physical network discovery protocol to determine a topology of the computer network by crawling the computer network starting at the first device (FIG. 3 is a simplified block diagram illustrating one potential operation associated with system 10. In this particular implementation, console element 20 is provisioned with a VPN client module 44, and a media module 46. Console element 20 is coupled to a home router 48, which can provide connectivity to another videoconferencing endpoint 50 via a network 52. Home router 48 can also provide connectivity to a network that includes a number of video services 56, see [0055]. To obviate the need for the end user the end user to discover (i.e., and type in) the SSID and secret phrase of the endpoint, the architecture can leverage USBNET and IEEE 802.1AB Link Layer Discovery Protocol (LLDP) in a particular embodiment. These tools can enable handset 28 and console element 20 to identify and successfully authenticate each other. Note that the USBNET protocol allows for the creation of an IP network over the USB cable. In more general terms, the LLDP is a vendor-neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors on a IEEE 802 local area network, see [0069]. FIG. 4B is a simplified flowchart illustrating a flow 100. At step 130, the LLDP can be used by handset 28 and console element 20 to discover, authenticate, and authorize each other over the established Ethernet channel. LLDP is a  physical network discovery protocol, see [0072]-[0073]. This technique is used to configure the first device to perform a network discovery according to the physical network discovery protocol to determine a topology of the computer network by crawling the computer network starting at the first device.), and 
wherein (the illustration: The red‐box console element 20 comprises  a media module 46. The green‐arrows show media network port. The grey‐arrow shows network link, connecting the console element 20 and home router 48. The LLDP is a vendor-neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors on a IEEE 802 local area network. More specifically, the protocol is referred to as the Station and Media Access Control Connectivity Discovery (specified in standards document IEEE 802.1AB), see [0069]. . The missing/crossed out limitations will be discussed in view of Gospodarek.), and 
wherein : The red‐box console element 20 comprises  a media module 46. The green‐arrows show media network port. The grey‐arrow shows network link, connecting the console element 20 and home router 48. The LLDP is a vendor-neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors on a IEEE 802 local area network. More specifically, the protocol is referred to as the Station and Media Access Control Connectivity Discovery (specified in standards document IEEE 802.1AB), see [0069]. The missing/crossed out limitations will be discussed in view of Nayil.)
the media node being  configured to run a media station support communication protocol, (2) the media node is configured to run the media station support communication protocol to provide media node information to the first device by crawling the computer network starting at the media node while the first device runs the physical network discovery protocol, the media node information including information about one or more of the plurality of devices that are around the media node discovered by running the physical network discovery protocol, (3) the first device is able to continue crawling the computer network from the media node despite a faulty device and complete the topology based on the media node information sent to the first device from the media node according to the media station support communication protocol.
However, Gospodarek discloses the missing/crossed limitations comprising: (1) a media node including a media network port interconnected via one of the  plurality of network links to one of the plurality of devices, the media node being  configured to run a media station support communication protocol (The communication protocol used to communicate the network configuration attribute is a discovery protocol, such as LLDP (IEEE 802.1AB), LLDP-Media Endpoint Discovery (LLDP-MED) (ANSI/TIA-1057), Cisco Discovery Protocol (CDP), Extreme Discovery Protocol, Nortel Discovery Protocol (SONMP), Microsoft Link Layer Topology Discovery (LLTD), and Data Center Bridging Capabilities Exchange Protocol (DCBX). In another embodiment, the communication protocol is a Dynamic Host Configuration Protocol (DHCP), see [0013]. LLDP-MED provides the ability for auto-discovery of LAN policies, such as VLAN, Layer 2 priority services, enabling plug and play networking, and  media station support communication protocol which runs on a media node.), (2) the media node is configured to run the media station support communication protocol to provide media node information to the first device by crawling the computer network starting at the media node while the first device runs the physical network discovery protocol, the media node information including information about one or more of the plurality of devices that are around the media node discovered by running the physical network discovery protocol (FIG. 2C, the network device 224 sends communications used to establish a link between the NIC 222 and the network device 224, such as communications used in a discovery protocol (e.g., LLDP), see [0025]. The topology of an LLDP-enabled network can be discovered by crawling the hosts and querying a database that stores this gathered information, including system name and description, port name and description, VLAN name, IP management address, system capabilities (switching, routing, etc.), MAC and PHY information, etc. The LLDP communication from the network device can be modified to include the network configuration attribute, see [0038]. LLDP-MED (Media Endpoint Discovery) is an enhancement of LLDP. LLDP-MED provides the ability for auto-discovery of LAN policies. LLDP-MED also …, allowing network administrators to track network devices, and determine their characteristics, see [0041]. So, the media node is configured to run the media station support communication protocol to provide media node information to the first device by crawling the computer network starting at the media node while the first device runs the physical network discovery protocol, the media node information including information about one or more of the 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s network by adding the teachings of Gospodarek in order to make an effective network by improving network interface naming utility that reliably and consistently assigns logical interface names to network interface cards, even when changes are made to the network interface cards, as well when changes are made to the location of these network interface cards, see (Gospodarek, [0014].).
Nayil discloses the missing/crossed limitations comprising: (3) the first device is able to continue crawling the computer network from the media node despite a faulty device and complete the topology based on the media node information sent to the first device from the media node according to the media station support communication protocol (Figure 2, in one embodiment, a CME 204 component of a SDN controller 110 communicates with various network devices using various management protocols (e.g., NETCONF /YANG, OpenFlow®, LLDP, etc.) to manage and configure the network devices, see [0038]. Figure 3 is a flow-type diagram illustrating operations for automatic discovery, wiring validation, configuration, and management of network devices added to a physical network according to some embodiments, see [0045]. After blocks 302-314,  at block 316, the SDN controller may cause display of a graphical interface displaying a representation of at least a portion of the physical network topology. As shown in block 316 of Figure 3, an example graphical interface displays several indications of network links (e.g., links L1-L3) established between spine switches (e.g., Swl and Sw2) and leaf switches (e.g., Sw3 and Sw4) which passed wiring validation (e.g., because the network links did not violate any network design policies at block 310). The graphical interface at block 316 further displays an indication of an invalid link L4 established between two leaf switches Sw3 and Sw4, for example, represented by a line with an X in the middle, see [0062]. Figure 4 is a flow-type diagram illustrating operations for performing wiring validation of a network device added to a physical network, see [0063]. At block 406, if the network link does not satisfy the network design policy, then the SDN controller can optionally block the network link or network device from operation, see [0068]. At block 410, if the network link satisfies the network design policy, then the SDN controller sends configuration information to the network device, see [0070]. While Figure 5D shows the distributed approach 572 separate from the centralized approach 574, the effort of network control may be distributed differently or the two combined in certain embodiments of the invention. For example: 1) embodiments may generally use the centralized approach (SDN) 574, but have certain functions delegated to the NEs (e.g., the distributed approach may be used to implement one or more of fault monitoring, performance monitoring, protection switching, and primitives for neighbor and/or topology discovery); or 2) embodiments of the invention may perform neighbor discovery and topology discovery via both the centralized control plane and the distributed protocols, and the results compared to raise exceptions where they do not agree. Such embodiments are generally considered to fall under the centralized approach 574, but may also be considered a hybrid approach, see  [0101]. The NDs of Figure 5A, for example, may form part of the Internet or a private network; and other electronic devices may be coupled to the network, see [0089]. This technique is sued by the first device  to continue crawling the computer network from the media node despite a faulty device and complete the topology based on the media node information sent to the first device from the media node according to the media station support communication protocol.).

Regarding Claim 12, Kong (referring to Fig. 3 of Kong, illustrated below with annotations by the examiner in colored symbols/words, “the illustration” hereinafter) teaches a method for running a computer network (The illustration: showing a network implementation, illustrating one potential operation associated with system 10 and Fig. 1 for said system 10, see [0011] and [0055]),

    PNG
    media_image1.png
    538
    772
    media_image1.png
    Greyscale

 the computer network including a plurality of devices including a first device, each of the plurality of devices include one or more network ports and are configured to run a physical network discovery protocol, each of the plurality of devices being interconnected with the computer network via a plurality of network links, each of the plurality of network links connecting two respective ports of the plurality of devices (The illustration: the blue‐boxes shows devices, the orange‐arrows show network ports, the grey‐arrows show network links. The wireless network link connects two wireless network ports between handset 28 and home router 48. The link layer discovery protocol (LLDP) is used by the handset 28 and the console element 20 to discover, authenticate, and authorize each other. The network ports of the handset 28 and the console element 20 can be configured to run the link layer discovery protocol, see [0073]. The LLPD is a physical network discovery  protocol.), 
a media node including a media network port interconnected via one of the plurality of network links to one of the plurality of devices, (the illustration: The red‐box console element 20 comprises  a media module 46. The green‐arrows show media network port. The grey‐arrow shows network link, connecting the console element 20 and home router 48. The LLDP is a vendor-neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors on a IEEE 802 local area network. More specifically, the protocol is referred to as the Station and Media Access Control Connectivity Discovery (specified in standards document IEEE 802.1AB), see [0069]. The missing/crossed out limitations will be discussed in view of Gospodarek.), 
the method comprising: 
performing, via the at least one the network port of the first device, a physical network discovery according to the physical network discovery protocol to determine a topology of the computer network by crawling the computer network starting at the first device (FIG. 3 is a simplified block diagram illustrating one potential operation associated with system 10. In this particular implementation, console element 20 is provisioned with a VPN client module 44, and a media module 46. Console element 20 is coupled to a home router 48, which can provide connectivity to another videoconferencing endpoint 50 via a network 52. Home router 48 can also provide connectivity to a network that includes a number of video services 56, see [0055]. To obviate the need for the end user the end user to discover (i.e., and type in) the SSID and secret phrase of the endpoint, the architecture can leverage USBNET and IEEE 802.1AB Link Layer Discovery Protocol (LLDP) in a particular embodiment. These tools can enable handset 28 and console element 20 to identify and successfully authenticate each other. Note that the USBNET protocol allows for the creation of an IP network over the USB cable. In more general terms, the LLDP is a vendor-neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors on a IEEE 802 local area network, see [0069]. FIG. 4B is a simplified flowchart illustrating a flow 100. At step 130, the LLDP can be used by handset 28 and console element 20 to discover, authenticate, and authorize each other over the established Ethernet channel. LLDP is a  physical network discovery protocol, see [0072]-[0073]. This technique is used to configure the first device to perform a network discovery according to the physical network discovery protocol to determine a topology of the computer network by crawling the computer network starting at the first device.), and 
are around the media node (the illustration: The red‐box console element 20 comprises  a media module 46. The green‐arrows show media network port. The grey‐arrow shows network link, connecting the console element 20 and home router 48. The LLDP is a vendor-neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors on a IEEE 802 local area network. More specifically, the protocol is referred to as the Station and Media Access Control Connectivity Discovery (specified in standards document IEEE 802.1AB), see [0069]. . The missing/crossed out limitations will be discussed in view of Gospodarek.), and
wherein : The red‐box console element 20 comprises  a media module 46. The green‐arrows show media network port. The grey‐arrow shows network link, connecting the console element 20 and home router 48. The LLDP is a vendor-neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors on a IEEE 802 local area network. More specifically, the protocol is referred to as the Station and Media Access Control Connectivity Discovery (specified in standards document IEEE 802.1AB), see [0069]. The missing/crossed out limitations will be discussed in view of Nayil.)
As noted above, Kong is silent about the aforementioned missing/crossed limitations of: (1) a media node including a media network port interconnected via one of the plurality of network links to one of the plurality of devices, the media node being configured to run a media station support communication protocol, (2) running, via the media node, the media station support communication protocol to provide media node information to the first device by crawling the network starting at the media node while the first device runs the physical network discovery protocol, the media node information including information about one or more of the plurality of devices that are around the media node, (3) the first device continues crawling the computer network from the media node despite a faulty device within the computer network and complete the topology based on the media node information sent to the first device from the media node according to the media station support communication protocol.
However, Gospodarek discloses the missing/crossed limitations comprising: (1) a media node including a media network port interconnected via one of the plurality of network links to one of the plurality of devices, the media node being configured to run a media station support communication protocol (The communication protocol used to communicate the network configuration attribute is a discovery protocol, such as LLDP (IEEE 802.1AB), LLDP-Media Endpoint Discovery (LLDP-MED) (ANSI/TIA-1057), Cisco Discovery Protocol (CDP), Extreme Discovery Protocol, Nortel Discovery Protocol (SONMP), Microsoft Link Layer Topology Discovery (LLTD), and Data Center Bridging Capabilities Exchange Protocol (DCBX). In another embodiment, the communication protocol is a Dynamic Host Configuration Protocol (DHCP), see [0013]. LLDP-MED provides the ability for auto-discovery of LAN policies, such as VLAN, Layer 2 priority services, enabling plug and play networking, and device location discovery to allow creation of location database etc. LLDP-MED also …, allowing network administrators to track network devices, and determine their characteristics, see [0041]. LLDP-MED is interpreted  as a  media station support communication protocol which runs on a media node.), (2) running, via the media node, the media station support communication protocol to provide media node information to the first device by crawling the network starting at the media node while the first device runs the physical network discovery protocol, the media node information including information about one or more of the plurality of devices that are around the media node (FIG. 2C, the network device 224 sends communications used to establish a link between the NIC 222 and the network device 224, such as communications used in a discovery protocol (e.g., LLDP), see [0025]. The topology of an LLDP-enabled network can be discovered by crawling the hosts and querying a database that stores this gathered information, including system name and description, port name and description, VLAN name, IP management address, system capabilities (switching, routing, etc.), MAC and PHY information, etc. The LLDP communication from the network device can be modified to include the network configuration attribute, see [0038]. LLDP-MED (Media Endpoint Discovery) is an enhancement of LLDP. LLDP-MED provides the ability for auto-discovery of LAN policies. LLDP-MED also …, allowing network administrators to track network devices, and determine their characteristics, see [0041]. So, the media node is configured to run the media station support communication protocol to provide media node information to the first device by crawling the computer network starting at the media node while the first device runs the physical network discovery protocol, the media node information including information about one or more of the plurality of devices that are around the media node discovered by running the physical network discovery protocol.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s method by adding the teachings of Gospodarek in order to make an effective method by improving network interface naming utility that reliably and consistently assigns logical interface names to network interface cards, even when changes 
Nayil discloses the missing/crossed limitations comprising: (3) the first device continues crawling the computer network from the media node despite a faulty device within the computer network and complete the topology based on the media node information sent to the first device from the media node according to the media station support communication protocol (Figure 2, in one embodiment, a CME 204 component of a SDN controller 110 communicates with various network devices using various management protocols (e.g., NETCONF /YANG, OpenFlow®, LLDP, etc.) to manage and configure the network devices, see [0038]. Figure 3 is a flow-type diagram illustrating operations for automatic discovery, wiring validation, configuration, and management of network devices added to a physical network according to some embodiments, see [0045]. After blocks 302-314,  at block 316, the SDN controller may cause display of a graphical interface displaying a representation of at least a portion of the physical network topology. As shown in block 316 of Figure 3, an example graphical interface displays several indications of network links (e.g., links L1-L3) established between spine switches (e.g., Swl and Sw2) and leaf switches (e.g., Sw3 and Sw4) which passed wiring validation (e.g., because the network links did not violate any network design policies at block 310). The graphical interface at block 316 further displays an indication of an invalid link L4 established between two leaf switches Sw3 and Sw4, for example, represented by a line with an X in the middle, see [0062]. Figure 4 is a flow-type diagram illustrating operations for performing wiring validation of a network device added to a physical network, see [0063]. At block 406, if the network link does not satisfy the network design policy, then the SDN controller can optionally block the network link or network device from operation, see [0068]. At block 410, if the network link satisfies the the distributed approach may be used to implement one or more of fault monitoring, performance monitoring, protection switching, and primitives for neighbor and/or topology discovery); or 2) embodiments of the invention may perform neighbor discovery and topology discovery via both the centralized control plane and the distributed protocols, and the results compared to raise exceptions where they do not agree. Such embodiments are generally considered to fall under the centralized approach 574, but may also be considered a hybrid approach, see  [0101]. The NDs of Figure 5A, for example, may form part of the Internet or a private network; and other electronic devices may be coupled to the network, see [0089]. This technique is sued by the first device  to continue crawling the computer network from the media node despite a faulty device and complete the topology based on the media node information sent to the first device from the media node according to the media station support communication protocol.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s method by adding the teachings of Nayil in order to make an effective method by efficiently mapping the virtual networks to the underlying NDs, see (Gospodarek, [0014].).
Regarding claim 2, Kong, Gospodarek and Nayil teach all the claim limitations of claim 1 above; and Kong further teaches wherein the media station support communication protocol is operable for the physical network discovery protocol (The protocol is referred to 
Regarding claim 3, Kong, Gospodarek and Nayil teach teaches all the claim limitations of claim 2 above; and Kong further teaches wherein the physical network discovery protocol is a  Link-Layer Discovery protocol (The link layer discovery protocol (LLDP) is used by the handset 28 and the console element 20 to discover, authenticate, and authorize each other, see [0073]. The network ports of the handset 28 and the console element 20 can be configured to run the link layer discovery protocol. The LLDP is a physical network discovery protocol.).
Regarding claim 9, Kong, Gospodarek and Nayil teach all the claim limitations of claim 1 above; and Kong further teaches wherein the  faulty device is not operable to announce its management address of the faulty device (When a wireless mobile device is ready to associate with an access point (AP), it has to discover a service set identifier (SSID) of an access point. The SSID is a name that relates to a particular 802.11 wireless LAN. A client device receives broadcast messages from access points (i.e., within a range), where the access points systematically advertise their SSIDs. The client device selects the network with which to associate, see [0065]. The SSID is equivalent to a management address. If the AP becomes faulty, it is not operable to advertise its SSID.).
Regarding claim 10, Kong, Gospodarek and Nayil teach all the claim limitations of claim 1 above; and Kong further teaches wherein at least one of the plurality of devices (the illustration: blue‐boxed devices and also the red-boxed devices) includes a management information bas(FIG. 3 illustrates a secure signaling and administrative data is depicted as propagating between home router 48 and video services 56. The video services 56 include a consumer database 58, a video mail server 60, a call control server 62, a web services 64, and a session border controller 66. The console element 20 and/or camera element 14 include software (e.g., as part of VPN client module 44 and media module 46) to achieve the data management operations, see [0055]-[0062]. At least one of the plurality servers includes a management information bas
Regarding claim 11, Kong, Gospodarek and Nayil teach all the claim limitations of claim 1 above; and Kong further teaches wherein the media node is one selected from the group consisting of an audio device, a video device, a conference unit, and a microphone (FIG. 1 shows a wireless microphone 24. The speaker/microphone can be provided together as mobile units, see [0035]. The camera element 14 is a video camera configured to capture, record, maintain, cache, receive, and/or transmit image data, see [0025].  FIG. 3 shows a conference unit 50. Audience members can be persons engaged in a video conference involving a counterparty endpoint 50, see [0086].).
Regarding claim 13, Kong, Gospodarek and Nayil teach all the claim limitations of claim 12 above; and Kong further teaches wherein the media node is an audio device (FIG. 1 shows a wireless microphone 24. The speaker/microphone can be provided together as mobile units, see [0035]. The speaker/microphone are audio devices.).
Regarding claim 14, Kong, Gospodarek and Nayil teach all the claim limitations of claim 12 above; and Kong further teaches wherein the media node is a video device (FIG. 3 camera element 14 is a video camera configured to capture, record, maintain, cache, receive, and/or transmit image data, see [0025]. The camera element 14 is a video device.).
Regarding claim 15, Kong, Gospodarek and Nayil teach all the claim limitations of claim 12 above; and Kong further teaches, wherein the  media node is a conference unit (FIG. 3 shows a conference unit 50. Audience members can be persons engaged in a video conference involving a counterparty endpoint 50, see [0086].). 
Regarding claim 16, Kong, Gospodarek and Nayil teach all the claim limitations of claim 12 above; and Kong further teaches wherein the media node is a microphone (FIG. 1 shows a wireless microphone 24, see [0011].).
Regarding claim 17, Kong, Gospodarek and Nayil teach all the claim limitations of claim 1 above; and Kong further teaches wherein  media node is a video device (FIG. 3 camera element 14 is a video camera configured to capture, record, maintain, cache, receive, and/or transmit image data, see [0025].).
Regarding claim 18, Kong, Gospodarek and Nayil teach all the claim limitations of claim 1 above; and Kong further teaches wherein the media node is a conference unit (FIG. 3 shows a conference unit 50. Audience members can be persons engaged in a video conference involving a counterparty endpoint 50, see [0086].).
Regarding claim 19, Kong, Gospodarek and Nayil teach all the claim limitations of claim 1 above; and Kong further teaches wherein the media node is a microphone (FIG. 1 shows a wireless microphone 24, see [0011].).
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 20120092441, henceforth “Kong”) in view of Gospodarek et al. (US 20120131157, henceforth “Gospodarek”), Nayil (WO 2018100437, henceforth “Nayil”) and further in view of Lund et al. (US 20160028596, henceforth “Lund”).
Regarding claim 5, Kong, Gospodarek and Nayil teach all the claim limitations of claim 1 above; and Kong further teaches wherein the first device of the plurality of devices is operable to find the media node via a service discovery protocol to find and connect to the media node and initiate the media station support communication protocol of the media node (The LLDP is a vendor-neutral Link Layer protocol in the Internet Protocol Suite used by network devices for advertising their identity, capabilities, and/or neighbors on a IEEE 802 local area network. More specifically, the protocol is referred to as the Station and Media Access Control Connectivity Discovery (specified in standards document IEEE 802.1AB), see [0069]. The missing/crossed out limitations will be discussed in view of Lund.).
However, Lund discloses the missing/crossed limitations comprising: (1) wherein the first device of the plurality of devices is operable to find the media node via a service discovery protocol to find and connect to the media node and initiate the media station support communication protocol of the media node (FIG. 1 illustrates a system 10 for facilitating service discovery in accordance with one non-limiting aspect of the present invention. The system 10 is predominately described with respect to facilitating service discovery according to Simple Service Discovery Protocols (SSDP), Universal Plug and Play (UPnP), Zero-configuration networking (Zeroconf), or other service discovery protocols relying upon multicast User Datagram Protocol (UDP), or other similarly multicast dependent protocols, to facilitate service discovery, see [0006]. The system 10 includes a discovery proxy 28 configured to facilitate multicast UDP service discovery. The discovery proxy 28 may be configured to issue service discovery requests and to receive service discovery responses and announcements from UPnP or other devices 22 connected to the LAN 14 offering services. The discovery proxy 28 may be configured to operate according to the service discovery messaging and requirements associated 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kong’s network by adding the teachings of Lund in order to make an effective network by enabling off-the-shelf or common Web applications and browsers to facilitate service discovery in a manner consistent with their normal operations and without compromising security, see (Lund, [0010].).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number

Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./Examiner, Art Unit 2411
/GARY MUI/Primary Examiner, Art Unit 2464